Name: 2004/107/EC: Council Decision of 22 December 2003 relating to the conclusion of an additional Protocol, laying down the trade arrangements for certain fish and fishery products, to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part
 Type: Decision
 Subject Matter: Europe;  tariff policy;  fisheries;  European construction
 Date Published: 2004-02-05

 Avis juridique important|32004D01072004/107/EC: Council Decision of 22 December 2003 relating to the conclusion of an additional Protocol, laying down the trade arrangements for certain fish and fishery products, to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part Official Journal L 032 , 05/02/2004 P. 0011 - 0011Council Decisionof 22 December 2003relating to the conclusion of an additional Protocol, laying down the trade arrangements for certain fish and fishery products, to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part(2004/107/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) It is desirable to complete by means of an additional Protocol the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part(1), so as to provide for preferential conditions for the importation into the Community of certain fish and fishery products originating in Romania, and into Romania of certain fish and fishery products originating in the Community.(2) To that end a new Protocol laying down the trade arrangements for certain fish and fishery products should be added to the said Europe Agreement.(3) The Protocol should be approved,HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol, laying down the trade arrangements for certain fish and fishery products, to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, is hereby approved on behalf of the Community.The text of the Additional Protocol is attached to this Decision.Article 2The President of the Council shall notify the Community's approval of the Protocol to the Government of Romania according to Article 4 thereof.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 357, 31.12.1994, p. 2.